Citation Nr: 0620776	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-00 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to service connection for poliomyelitis of the 
left lower extremity.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This current matter comes before the Board on appeal from a 
June 2002 rating decision, by the Oakland, California, 
Regional Office (RO), which denied the veteran's attempt to 
reopen his claim of entitlement to service connection for 
residuals of poliomyelitis, left lower extremity.  

In a May 2005 decision, the Board determined that new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for poliomyelitis of the 
left lower extremity; and, the claim of entitlement to 
service connection for poliomyelitis of the left lower 
extremity was remanded for additional development.  The issue 
of entitlement to service connection for poliomyelitis of the 
left lower extremity is before the Board at this time.  


FINDINGS OF FACT

1.  The evidence clearly and unmistakably demonstrates that 
the veteran's residuals of polio preexisted service.  

2.  VA has not been able to show by clear and unmistakable 
evidence that the residuals of polio, diagnosed as 
poliomyelitis of the left lower extremity, did not increase 
in severity during the veteran's active service beyond 
natural progression.  


CONCLUSION OF LAW


Residuals of polio, poliomyelitis of the left lower 
extremity, were incurred in service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304(a), 3.306 (2005); VAOPGCPREC 3-2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  Since that time, the VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126 (West 2002 & Supp. 2005).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  The Board has considered this new legislation 
but finds that, given the favorable action taken herein, no 
discussion of the VCAA is required.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  


II.  Factual background.

The Veteran entered active duty in January 1951.  A pre-
induction examination, dated in December 1950, was negative 
for any complaints, findings or diagnosis of any residuals of 
poliomyelitis.  Clinical evaluation of the upper and lower 
extremities was reported as normal.  In January 1951, the 
veteran was seen for consultation because of weakness of the 
left leg and pain in the left ankle when marching.  At that 
time, the veteran indicated that he had poliomyelitis in the 
left lower extremities at the age of two with a mild residual 
weakness which allowed him to participate in all activities, 
with reduced endurance in regards to the left leg.  Physical 
examination revealed a 1 1/2 inch atrophy of the left thigh and 
1 inch of the left calf.  His heel cord was tight and 
dorsiflexion was limited to 90 degrees.  The impression was 
tight heel cord, left, due to old poliomyelitis with residual 
ankle strain.  Additional service medical records note 
continued treatment for weakness of the veteran's left lower 
extremity.  Following consultation in February 1951, the 
examiner opined that the veteran's profile be changed, and he 
was not to engage in prolonged marching, calisthenics, or 
prolonged standing.  The diagnosis was old infantile 
paralysis of the left lower extremity with marked muscle 
weakness.  When seen in March 1951, it was noted that the 
veteran had polio in childhood, and he was unable to 
completely flex his left ankle.  A separation examination, 
conducted in December 1952, was negative for any complaints, 
findings or diagnosis of poliomyelitis; clinical evaluation 
of the veteran's upper and lower extremities was reported as 
normal.  

Of record is a medical statement from Dr. Kent C. Hansen, 
dated in May 1971, indicating that the veteran was seen for 
evaluation of complaints of weakness in the left foot and 
leg; the veteran reported being diagnosed as having had polio 
as a boy by the military.  On examination, the examiner noted 
that the veteran showed classic post polio equinus gait.  Dr. 
Hansen stated that, without physical therapy, the veteran's 
foot and leg weakness would increase and further degeneration 
would be seen.  

Also of record is a letter from Dr. H.J. Forney, M.D., dated 
in January 1975, indicating that the veteran came to see him 
because of trouble with his left leg.  Dr. Forney noted that 
the veteran stated that "he apparently had polio as a child 
but denies any trouble with the left leg prior to going into 
the Army."  Following a physical evaluation, the doctor noted 
a diagnosis of post-polio deformity of the left leg.  He 
stated that the deformity was secondary to apparent 
poliomyelitis.  

Of record is a lay statement from the veteran's brother, 
dated in April 1986, indicating that the veteran had problems 
with limping on his left leg; he noted that, when he was 
inducted into the military, he assumed that the veteran was 
okay.  He noted that the veteran was issued a brace for his 
leg during service.  Also of record is a lay statement from 
an individual who grew up with the veteran, dated in April 
1986, attesting to the fact that there was something wrong 
with his leg.  He noted that the veteran reported having a 
hard time during training.  

Received in May 2001 was a letter from Walter F. D' Costa, 
D.P.M., dated in May 2001, indicating that he had seen the 
veteran over the last year for evaluation of foot and leg 
pain; he noted that the veteran had had chronic abnormal 
gait.  Dr. D' Costa stated that in his opinion, "the rigor of 
the veteran's activity during service could have sped up the 
degenerative process to an extent, the percentage may be at 
most 30%."  

Also received in May 2001 was a medical statement from Dr. 
Jonathan B. Kreger, dated in May 2001, indicating that he had 
evaluated the veteran for his lower extremity complaints.  
Dr. Kreger observed that even thought the veteran suffered 
paralysis of the left leg as a child, he was accepted into 
the Army, where he worked as a cook.  He noted that the 
veteran was in need of further treatment and bracing for his 
drop foot deformity.  

Of record is a medical opinion by Dr. R. F. Riordan, dated in 
January 2003, indicating that the veteran was accepted for 
military service despite residual disability of his left leg, 
secondary to polio at age 3.  Dr. Riordan noted that the 
veteran had problems during basic training, and he was 
transferred from infantry to service as a cook.  He further 
noted that the veteran continued to have problems and was 
fitted with a brace to control left foot drop.  Dr. Riordan 
stated that this prosthetic treatment constituted an 
admission of aggravation beyond the natural progression of 
the disease.  

A VA examination in March 2003 notes that the service medical 
records indicate that the veteran was seen in January 1951 
because of left ankle pain; at that time, examination 
revealed atrophy of the left thigh and left leg and tightness 
of the left heel cord, as well as weakness of the ankle 
dorsiflexion group of muscles.  The examiner noted that the 
veteran's profile was subsequently changed to no prolonged 
marches or prolonged standing or calisthenics.  He was thus 
allowed not to take part in any vigorous activities and that 
is how he spent his remaining part of military service.  The 
examiner further noted that there was no trauma to the left 
lower extremity and there were no problems relating to 
vigorous activity because he was excluded from those.  
Therefore, the examiner stated that, in his opinion, the 
veteran's "increasing weakness of today is age related post 
polio syndrome and his aggravation of polio is not related to 
anything that happened during the time of active duty in the 
Army.  Thus, in my opinion, his left leg weakness is due to 
polio [and] is not related to the service."  

Of record is a medical statement from Dr. Kreger, dated in 
January 2004, indicating that it should be taken into 
consideration that the records reveal that the veteran was 
initially treated for his problem three weeks after his 
induction into service.  He noted that the veteran has 
suffered with post-polio syndrome over the years.  Dr. Kreger 
stated that he agreed with Dr. D'Costa's findings that the 
degenerative process in the left leg and ankle could have 
been sped up due to the veteran's service activity, and that 
this could have occurred to the level of 30 percent.  The 
clinical impression was that the veteran had anterior left 
ankle pain associated with a left ankle osseous equinus with 
limited motion.  Dr. Kreger noted that he was urging the 
veteran to pursue his disability claim with the VA.  

The veteran was afforded a VA examination in June 2005, at 
which time he stated that his main problem was residuals of 
polio.  The veteran noted that he had polio somewhere between 
age 2 and 4; from that time, he had residual left leg 
weakness and atrophy, as well as problems straightening out 
his left third finger.  The veteran noted that he was able to 
walk, although with a limp.  He stated that, before entering 
military service, he would typically soak his feet when he 
was on his feet for long periods of time because of aches and 
pains in his feet.  The examiner noted that the veteran had a 
normal physical examination on entry into the military in 
January 1951; three weeks later, he had evidence of atrophy 
of the left lower extremity and calf, which was likely 
present at the time of the initial examination.  He was 
subsequently switched from normal duty to a lighter type 
duty, such that he was not required to have prolonged running 
or standing.  The veteran stated that he had regular 
treatments when he was stationed in Virginia; he had physical 
therapy and soaks.  He did not recall any specific trauma to 
the left lower extremity.  The veteran stated that, while he 
was in the military, he would periodically have to soak and 
massage his legs after increased periods of activity, which 
was similar to that prior to entering the military; the main 
difference is that it became on a more regular basis.  
Examinations within the first year or two indicated 
significant limitations of motion that was different from the 
original service discharge evaluation, which was defined as 
pes planus related to standing for long periods previous to 
entering the military.  

Following a physical examination, the examiner reported a 
diagnosis of residuals of polio.  The examiner noted that the 
veteran does have current left leg weakness and atrophy, 
which has been well-documented previously.  The examiner 
stated that the veteran clearly and unmistakably had polio 
pre-existing his time in the military; this is based on the 
veteran's own report as records from his providers previously 
to the military were not provided.  The examiner stated that 
he was unable to say that it is clear and unmistakable that 
the veteran's polio residuals were not aggravated by his time 
in the service.  The examiner stated that he was also unable 
to say clearly and unmistakably that the veteran's polio 
residuals were not aggravated within one year of his time 
within service.  However, given the history that the veteran 
had of aches and needing to massage and soak his feet prior 
to the military, and by the statement that he says that, 
while he was in the military, he had similar conditions, it 
was the opinion of the examiner that there was no significant 
aggravation of the veteran's left lower extremity 
degeneration while he was in the military.  However, the 
veteran's military experience likely gave him higher levels 
of exertion than he was previously used to.  This was likely 
musculoskeletal in origin and did not represent significant 
destructive processes or degenerative processes.  However, 
there is no evidence by x-ray or objective physical 
examination within the first year or two after the veteran 
was discharged from the military to confirm of disprove any 
of these conjectures.  The examiner stated that, given his 
review of the evidence, he was inclined to agree with the 
previous VA examiner that the veteran had age-related post-
polio syndrome and his aggravation of polio was not related 
to anything that happened during the time of active duty in 
the military.  


III.  Legal Analysis.

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service, 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.306.  

The VA General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  As a result of the General 
Counsel opinion, VA amended 38 C.F.R. § 3.304(b).  The 
intended affect of this amendment was to require that, in 
order to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA, not the claimant, must prove by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service. In this regard the Board notes 
that "the clear and unmistakable evidence" standard is an 
onerous and requires that the no aggravation result be 
undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 
(2003).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also given its imprimatur to 
the strict evidentiary burden placed on VA in cases such as 
this.  Specifically, in Wagner v. Principi, 370 Fed. 3rd 
1089, 1096 (Fed. Cir. 2004), the Federal Circuit indicated 
that, when no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the Government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and was 
not aggravated by service.  

In the instant appeal, the overwhelming weight of the 
evidence establishes that the veteran's poliomyelitis of the 
left lower extremity, preexisted his active service.  
However, the Board is of the opinion that VA has not met its 
evidentiary burden of showing by clear and unmistakable 
evidence that aggravation did not occur.  In this regard, 
while a VA examiner stated that the veteran had age-related 
post-polio syndrome and his aggravation was not related to 
service, he stated that he was unable to say clearly and 
unmistakably that the veteran's polio residuals were not 
aggravated by his time in the service.  The VA examiner also 
stated that he was unable to say clearly and unmistakably 
that the veteran's polio residuals were not aggravated within 
one year of his time within the service.  The VA examiner 
acknowledged that the veteran's military experience likely 
gave him higher levels of exertion that he was previously 
used to.  Significantly, two private physicians have 
concluded that the degenerative process in the left leg and 
ankle could have been sped up due to the veteran's service 
activity.  

In summary, the veteran's enlistment examination was normal, 
thereby raising a presumption of soundness.  During service, 
atrophy and questionable weakness were identified.  Thus, it 
cannot be stated that the in-service findings were the same 
as that at entrance.  While there is clear and unmistakable 
evidence, based upon the above analysis, that the veteran had 
polio and experienced residuals thereof prior to service, the 
evidence does not clearly and unmistakably show that there 
was no aggravation of his preexisting residuals of polio 
manifested by weakness in the left lower extremity.  
VAOPGCPREC 3-2003.  The 2003 VA examiner noted that his 
aggravation was not related to anything that happened during 
service.  However, the issue is whether there was aggravation 
during service rather than whether such aggravation was due 
to what happened during service.  The 2005 opinion reflected 
that the examiner was unwilling to reach a conclusion that 
would satisfy statutory thresholds.  Furthermore, neither 
examiner clearly established that there had been no increase 
in severity during service or that any increase was due to 
natural progress.  Wagner, citation omitted.  Under such 
circumstances, it is clear that the Government has failed to 
meet its strict evidentiary burden of disproving aggravation 
of a preexisting disorder by clear and unmistakable evidence.  
The Board cannot establish that there had been no increase in 
severity during service and cannot establish that any change 
was due to natural progress.  Under such circumstances, the 
Board must allow the appeal.  


ORDER

Service connection for poliomyelitis of the left lower 
extremity is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


